DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 6are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0020235 ("Yamashita").
Regarding claim 1, Yamashita discloses a sensor circuit, comprising: 
a photodiode (112, Fig. 1); 
a first capacitor (118, Fig. 1) connected to a first floating diffusion node (FD1, Fig. 1), and configured to temporarily store a sensing signal generated by the photodiode (paragraph [0028], electrical charges Qpd of the photodiode 112) during a storage interval (sampling period, paragraph [0027]); 
a second capacitor (134, Fig. 1) connected to a second floating diffusion node (FD2, Fig. 1), and configured to temporarily store a reset signal (paragraph [0028]) during the storage interval (sampling period, paragraphs [0027]-[0028]); and 
a readout circuit (CDS circuit, paragraph [0028]) configured to read the temporarily stored reset signal from the second floating diffusion node (FD2, Fig. 1) and the temporarily stored sensing signal from the first floating diffusion node (FD1, Fig. 1, paragraphs [0027]-[0028]), and 
calculate a signal difference between the temporarily stored reset signal and the temporarily stored sensing signal to eliminate a noise voltage generated within the storage interval (paragraph [0027]: “The CDS circuitry will then subtract the reset voltage from the signal voltage to obtain an output voltage which is substantially free of the kTC noise of the floating diffusions.”).
Regarding claim 3, Yamashita discloses the sensor circuit as claimed in claim 1, wherein the readout circuit (CDS circuit, paragraph [0028]) is configured to read the temporarily stored reset signal at first (CDS_Res is enabled first, paragraph [0028]), and then read the temporarily stored sensing signal (CDS_Sig is enabled next, paragraph [0028]).
Regarding claim 6, Yamashita discloses the sensor circuit as claimed in claim 1, further comprising a reset transistor (116, Fig. 1) connected between the photodiode (112, Fig. 1) and a voltage source (VDD1, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,317,154 ("Beiley") in view of Yamashita.
Regarding claim 1, Beiley discloses a sensor circuit, comprising: 
a photodiode (PD2, Fig. 5); 
a first capacitor (C2, Fig. 5) connected to a first node (D, Fig. 5), and configured to temporarily store a sensing signal generated by the photodiode (col. 7, lines 15-18) during a storage interval (starting at T4, Fig. 6, col. 7, lines 10-18); 
a second capacitor (C3, Fig. 5) connected to a second node (E, Fig. 5), and configured to temporarily store a reset signal (col. 7, lines 4-5 and 13-15) during the storage interval (starting at T4, Fig. 6, col. 7, lines 10-18); and 
a readout circuit (inherent readout circuit at OUTPUT, Fig. 5) configured to read the temporarily stored reset signal from the second node (E, Fig. 5, col. 7 lines 23-25) and the temporarily stored sensing signal from the first node (D, Fig. 5, col. 7, lines 30-41), and 
calculate a signal difference  (col. 2, lines 8-11, claim 1) between the temporarily stored reset signal (col. 2, lines 8-11) and the temporarily stored sensing signal (col. 2, lines 8-11) to eliminate a noise voltage (col. 2, lines 12-15) generated within the storage interval (stating at  T4, Fig. 6, col. 7, lines 10-18).
Beiley does not explicitly disclose that the first and second nodes are floating diffusion nodes.
However, Yamashita discloses first (FD1, Fig. 1) and second nodes (FD2, Fig. 1) are floating diffusion nodes (paragraph [0017]) with their respective floating diffusion capacitors (118, 134, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the nodes with capacitors in Beiley function as floating diffusion nodes/capacitors as disclosed by Yamashita as it is a well-known method of storing charges and converting to voltages within image sensors.
Regarding claim 2, Beiley in view of Yamashita discloses the sensor circuit as claimed in claim 1, and Beiley further discloses: 
a first transfer control transistor (M11, Fig. 5) connected between the photodiode (PD2, Fig. 5) and the first [floating diffusion] node (D, Fig. 5); and a second transfer control transistor (M12, Fig. 5) connected between the first [floating diffusion] node (D, Fig. 5) and the second [floating diffusion] node (E, Fig. 5).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beiley in view of Yamashita further in view of U.S. Patent No. 9,565,375 ("Raynor").
Regarding claim 4, Beiley in view of Yamashita discloses the sensor circuit as claimed in claim 1, but does not explicitly disclose that the first capacitor and the second capacitor have identical areas, doping and optical angles.
However, Raynor discloses that the first capacitor (C1, Fig. 1) and the second capacitor (C2, Fig. 2) have identical areas (Figs. 2b, 3a, 3b, col. 6, lines 1-18, and col. 7, lines 63-67), doping (Figs. 2b, 3a, 3b, col. 6, lines 1-18) and optical angles (Figs. 2b, 3a, 3b) in a similar circuit (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second capacitors have identical areas, doping, and optical angles as disclosed by Raynor in the sensor circuit of Beiley in view of Yamashita in order to reduce parasitic light sensitivity, charge injection, and noise variation in the image.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beiley in view of Yamashita further in view of U.S. Patent Publication No. 2012/0312967 ("DeWit") and U.S. Patent Publication No. 2009/0256060 ("Meynants").
Regarding claim 5, Beiley in view of Yamashita discloses the sensor circuit as claimed in claim 2, and Beiley further discloses: a third source follower transistor (M13, Fig. 5) connected between the second [floating diffusion] node (E, Fig. 5) and the readout circuit (OUTPUT, Fig. 5).
Beiley in view of Yamashita does not disclose a first source follower transistor connected between the photodiode and the first transfer control transistor; and a second source follower transistor connected between the first floating diffusion node and the second transfer control transistor.
However, DeWit discloses a second source follower transistor (122, Fig. 2, paragraph [0018]) connected between the first floating diffusion node (126, Fig. 2) and the second transfer control transistor (130, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a source follower transistor between the first floating diffusion node and the second transfer control transistor as disclosed by DeWit in the sensing circuit of Beiley in view of Yamashita in order to amplify the sensing signal and lower the impedance load. 
Further, Meynants discloses a first source follower transistor (M2/AMP1, Fig. 11, and see paragraph [0091]) connected between the photodiode (pinned photodiode, Fig. 11) and the first transfer control transistor (Sample2, Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a source follower transistor between the photodiode and the first transfer control transistor as disclosed by Meynants in the sensing circuit of Beiley in view of Yamashita further in view of DeWit in order to amplify the sensing signal and lower the impedance load.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beiley in view of Yamashita further in view of Raynor.
Regarding claim 7, Beiley discloses an operating method of a sensor circuit, the sensor circuit comprising 
a photodiode (PD2, Fig. 5), a first capacitor (C2, Fig. 5) coupled between a first node (D, Fig. 5) and ground (Fig. 5), a second capacitor (C3, Fig. 5) coupled between a second node (E, Fig. 5) and the ground (Fig. 5), a reset transistor (M10, Fig. 5) coupled between a voltage source (Fig. 5) and the photodiode (PD2, Fig. 5), a first transfer control transistor (M11, Fig. 5) coupled between the photodiode (PD2, Fig. 5) and the first node (D, Fig. 5), as well as a second transfer control transistor (M12, Fig. 5) coupled between the first node (D, Fig. 5) and the second node (E, Fig. 5), 
the operating method comprising: 
conducting the reset transistor, the first transfer control transistor and the second transfer control transistor (RESET, SAMPLE1, and SAMPLE2 signals asserted, col. 6, lines 56-57, Fig. 6) to store a reset signal in the second capacitor (C3, Fig. 5, col. 7 lines 3-10, see Fig. 6, SAMPLE signal is first asserted before it is deasserted); and 
exposing the photodiode (PD2, Fig. 5) to store a sensing signal in the first capacitor (C2, Fig. 5, col. 7, lines 15-18) by conducting the first transfer control transistor (SAMPLE 1 remains conducting from T1 until T4, Fig. 6) , but turning off the reset transistor (RESET is deasserted between T3 and T4, Fig. 6) and the second transfer control transistor (SAMPLE2 is deasserted between T3 and T4, Fig. 6). 
Beiley does not explicitly disclose that the first and second nodes are floating diffusion nodes, nor that the first capacitor is identical to the second capacitor such that a voltage drop generated by noise charges in a storage interval has identical influence on the reset signal and the sensing signal.
However, Yamashita discloses first (FD1, Fig. 1) and second nodes (FD2, Fig. 1) are floating diffusion nodes (paragraph [0017]) with their respective floating diffusion capacitors (118, 134, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the nodes with capacitors in Beiley function as floating diffusion nodes/capacitors as disclosed by Yamashita as it is a well-known method of storing charges and converting to voltages within image sensors.
Further, Raynor discloses a first and second identical capacitors (C1, C2, Fig. 1, see also Figs. 2b, 3a, 3b and col. 7, lines 63-67) in a similar circuit configuration (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second capacitors be identical as disclosed by Raynor in the sensor circuit of Beiley in view of Yamashita in order to reduce parasitic light sensitivity, charge injection, and noise variation in the image.
Regarding claim 8, Beiley in view of Yamashita further in view of Raynor discloses the operating method as claimed in claim 7, and Beiley further discloses in the storage interval (starting at T4, Fig. 6, col. 7, lines 10-18) the reset transistor, the first transfer control transistor and the second transfer control transistor are all turned off (see Fig. 6).
Regarding claim 9, Beiley in view of Yamashita further in view of Raynor discloses the operating method as claimed in claim 7, and Beiley further discloses: 
reading the reset signal (col. 7, lines 23-25) from the second capacitor (C3, Fig. 5, col. 7 lines 24-25) while the reset transistor, the first transfer control transistor and the second transfer control transistor are still turned off (at T5, Fig. 6, RESET, SAMPLE1, and SAMPLE2 signals are still deasserted); and 
reading the sensing signal (col. 7, lines 38-40 at T7, Fig. 6) from the first capacitor (C2, Fig. 5) after conducting the second transfer control transistor (SAMPLE2 is asserted at T6, Fig. 6, col. 7, lines 30-37).
Regarding claim 10, Beiley in view of Yamashita further in view of Raynor discloses the operating method as claimed in claim 7, and Beiley further discloses: 
calculating a signal difference (col. 2, lines 8-11, claim 1) between the reset signal (col. 2, lines 8-11) and the sensing signal (col. 2, lines 8-11) to cancel out the influence from the noise charges (col. 2, lines 12-15).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beiley in view of Raynor.
Regarding claim 11, Beiley discloses a sensor circuit, comprising: 
a photodiode (PD2, Fig. 5); 
a first capacitor (C2, Fig. 5), configured to store a sensing signal (col. 6, lines 66-67, and col. 7, lines 1-2) within an exposure phase (integration period, col. 7, lines 1-2, see Fig. 6); 
a second capacitor (C3, Fig. 5), configured to store a reset signal within a reset phase (T1, Fig. 6, col. 6, lines 56-57) prior to the exposure phase (integration period is at T2, col. 7, lines 1-2); and 
a readout circuit (inherent readout circuit at OUTPUT, Fig. 5), configured to sequentially read (at T5 and then at T7, Fig. 6) the reset signal from the second capacitor (C5, Fig. 5, col. 7, lines 22-24) and the sensing signal from the first capacitor (C2, Fig. 5, col. 7, lines 30-40).
Beiley does not explicitly disclose that the first and second capacitors are identical. 
However, Raynor discloses a first and second identical capacitors (C1, C2, Fig. 1, see also Figs. 2b, 3a, 3b and col. 7, lines 63-67) in a similar circuit configuration (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second capacitors be identical as disclosed by Raynor in the sensor circuit of Beiley in order to reduce parasitic light sensitivity, charge injection, and noise variation in the image.
Regarding claim 12, Beiley in view of Raynor discloses the sensor circuit as claimed in claim 11, and Raynor further discloses that the first capacitor (C1, Fig. 1) and the second capacitor (C2, Fig. 2) have identical areas (Figs. 2b, 3a, 3b, col. 6, lines 1-18, and col. 7, lines 63-67), doping (Figs. 2b, 3a, 3b, col. 6, lines 1-18) and optical angles (Figs. 2b, 3a, 3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second capacitors have identical areas, doping, and optical angles as disclosed by Raynor in the sensor circuit of Beiley in order to reduce parasitic light sensitivity, charge injection, and noise variation in the image.
Regarding claim 13, Beiley in view of Raynor discloses the sensor circuit as claimed in claim 11, and Beiley further discloses:
a reset transistor (M10, Fig. 5), a first transfer control transistor (M11, Fig. 5) and a second transfer control transistor (M12, Fig. 5), 
wherein the reset transistor (M10, Fig. 5), the first transfer control transistor (M11, Fig. 5) and the second transfer control transistor (M12, Fig. 5) are conducted within the reset phase (T1, Fig. 6, col. 6, lines 56-57) , and 
the first transfer control transistor (M11, Fig. 5) is conducted (SAMPLE1, Fig. 6 is asserted at T3) but the reset transistor (M10, Fig. 5) and the second transfer control transistor (M12, Fig. 5) are turned off (RESET and SAMPLE2, Fig. 6, are deasserted at T3) within the exposure phase (T3 is within the integration period, Fig. 6, and see col. 7, lines 1-2, and 21-22).
Regarding claim 14, Beiley in view of Raynor discloses the sensor circuit as claimed in claim 13, and Beiley further discloses that the reset signal (col. 7, lines 14-15) and the sensing signal (col. 7, lines 16-18) are stored respectively in the second capacitor (C3, Fig. 5, col. 7, lines 14-15) and the first capacitor (C2, Fig. 5, col. 7, lines 16-18) within a storage phase (starting at T4, Fig. 6) in which the reset transistor, the first transfer control transistor and the second transfer control transistor are all turned off (RESET, SAMPLE1,  and SAMPLE2, Fig. 6, are deasserted at T4).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meynants in view of Raynor.
Regarding claim 11, Meynants discloses a sensor circuit, comprising: 
a photodiode (pinned photodiode, Fig. 11, the specification mistakenly refers to these two figures as Figs. 12-13, respectively, see paragraph [0109]); 
a first capacitor (C2, Fig. 11), configured to store a sensing signal (paragraph [0110]: “the signal value is then sampled on capacitor C2 by operating the sample 2 switch”) within an exposure phase (see Figs. 13a, exposure includes times between t1 and t3, sample 2 switch is on); 
a second capacitor (C1, Fig. 11), configured to store a reset signal (paragraph [0110], when sampling the reset value of the FD, C1 is charged) within a reset phase prior to the exposure phase (Fig. 13a, reset is enabled before the start of the next exposure); and 
a readout circuit (readout circuit inherent, paragraph [0110]), configured to sequentially read (paragraph [0110]) the reset signal from the second capacitor and the sensing signal from the first capacitor (paragraph [0110]: “During readout, the pixel is selected and the reset signal on capacitor C1 is first readout (phase 1). The sample1 switch is then closed and there will be charge sharing between C1 and C2 (phase 2). The sample1 switch is then again opened (phase 3).”).
Meynants does not explicitly disclose that the first and second capacitors are identical. 
However, Raynor discloses a first and second identical capacitors (C1, C2, Fig. 1, see also Figs. 2b, 3a, 3b and col. 7, lines 63-67) in a similar circuit configuration (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second capacitors be identical as disclosed by Raynor in the sensor circuit of Meynants in order to reduce parasitic light sensitivity, charge injection, and noise variation in the image.
Regarding claim 12, Meynants in view of Raynor discloses the sensor circuit as claimed in claim 11, and Raynor further discloses that the first capacitor (C1, Fig. 1) and the second capacitor (C2, Fig. 2) have identical areas (Figs. 2b, 3a, 3b, col. 6, lines 1-18, and col. 7, lines 63-67), doping (Figs. 2b, 3a, 3b, col. 6, lines 1-18) and optical angles (Figs. 2b, 3a, 3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second capacitors have identical areas, doping, and optical angles as disclosed by Raynor in the sensor circuit of Meynants in order to reduce parasitic light sensitivity, charge injection, and noise variation in the image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878